Exhibit 99.9 Advertisement Infosys Limited Regd. Office: Electronics City, Hosur Road, Bangalore – 560 100, India. Audited consolidated financial results of Infosys Limited and its subsidiaries for the quarter and year ended March 31, 2013 prepared in compliance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (in crore, except share and per equity share data) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value 5/- each, fully paid) Share premium, retained earnings and other components of equity * Earnings per share (par value 5/- each) Basic Diluted Total Public Shareholding # Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) * Represents the previous accounting year balance as required under Clause 41 of the Listing Agreement. # Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depository Receipt Holders. 1. The audited consolidated financial statements for the quarter and year ended March 31, 2013 have been taken on record by the Board of Directors at its meeting held on April 12, 2013. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited consolidated financial statements. The consolidated financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. On April 11, 2013, the Board of Directors appointed Mr. Leo Puri as Additional Director (Independent) of the Company with immediate effect. 3. The company listed in NYSE Euronext London and Paris on February 20, 2013. 4. The company has decided to set aside up to US$100 million to invest in products, platforms and solutions ideas in line with Infosys 3.0 strategy. 5. Information on dividends for the quarter and year ended March 31, 2013 The Board of Directors recommended a final dividend of 27/- per equity share for the financial year ended March 31, 2013. The payment is subject to the approval of the shareholders in the ensuing Annual General Meeting of the company to be held on June 15, 2013. The book closure date for the purpose of Annual General Meeting and payment of the final dividend is June 1, 2013 to June 15, 2013 (both days inclusive). (in ) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Dividend per share (par value 5/- each) Interim dividend – – – Special dividend - 10 years of Infosys BPO operations – – – Final dividend – Total dividend – 6. Other information (Consolidated - Audited) (in crore) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Staff costs Items exceeding 10% of aggregate expenditure – Details of other income: Interest on deposits with banks and others Income from available-for-sale financial assets/investments 54 87 4 27 Miscellaneous income, net 7 14 4 79 18 Gains/(losses) on foreign currency 12 60 52 Total 7. Audited financial results of Infosys Limited (Standalone Information) (in crore) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Revenues Profit before exceptional items and tax Profit before tax Profit for the period Note: The audited results of Infosys Limited for the above mentioned periods are available on our website www.infosys.com. The information above has been extracted from the audited financial statements as stated. 8. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended March 31, 2013 Nature of complaints received Opening balance Additions Disposal Closing balance Non receipt of dividend/Annual report related – – 9. Statement of assets and liabilities (IFRS Consolidated Audited) (in crore) Particulars As at March 31, 2013 March 31, 2012 EQUITY AND LIABILITIES Shareholders’ funds Share capital Reserves and surplus Minority interests – – Non-current liabilities Deferred tax liabilities 12 Other long-term liabilities Current liabilities Trade payables 23 Other current liabilities Short-term provisions TOTAL - EQUITY AND LIABILITIES ASSETS Non-current assets Fixed assets Goodwill on consolidation Non-current investments 12 Deferred tax assets Other non-current assets Current assets Current investments Trade receivables Cash and cash equivalents Other current assets TOTAL - ASSETS The above disclosure is in compliance with Clause 41(V)(h) and Annexure IX of the listing agreement. The disclosure is an extract of the audited IFRS Consolidated Balance Sheet as at March 31, 2013 10. Segment reporting (Consolidated - Audited) (in crore) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Revenue by industry segment Financial services and insurance (FSI) Manufacturing (MFG) Energy, utilities, communication and services (ECS) Retail, consumer product group, logistics, life sciences and health care (RCL) Total Less: Inter-segment revenue – Net revenue from operations Segment profit before tax, depreciation and non-controlling interest: Financial services and insurance (FSI) Manufacturing (MFG) Energy, utilities, communication and services (ECS) Retail, consumer product group, logistics, life sciences and health care (RCL) Total Less: Other unallocable expenditure Add: Unallocable other income Profit before tax and non-controlling interest Notes on segment information Principal segments The company's operations predominantly relate to providing technology services, delivered to clients globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Assets and liabilities used in the company's business are not identified to any of the reportable segments, as these are used interchangeably between segments. The management believes that it is not practicable to provide segment disclosures relating to total assets and liabilities since a meaningful segregation of the available data is onerous. By order of the Board for Infosys Limited Bangalore, India April 12, 2013 S. D. Shibulal Chief Executive Officer and Managing Director The Board has also taken on record the unaudited consolidated results of Infosys Limited and its subsidiaries for the three months and year ended March 31, 2013, prepared as per International Financial Reporting Standards (IFRS). A summary of the consolidated financial statements is as follows: (in US$ million, except per ADS data) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Revenues Cost of sales Gross profit Net profit Earnings per equity share Basic Diluted Total assets Cash and cash equivalents including available-for-sale financial assets (current) and certificates of deposit Statements in connection with this release may include forward-looking statements within the meaning of U.S. securities laws intended to qualify for the 'safe harbor' under the Private Securities Litigation Reform Act. These forward-looking statements are subject to risks and uncertainties including those described in our SEC filings available at www.sec.gov including our Annual Report on Form 20-F for the year ended March 31, 2012, and our other recent filings, and actual results may differ materially from those projected by forward-looking statements. We may make additional written and oral forward-looking statements but do not undertake, and disclaim any obligation, to update them.
